Case 8:20-cv-00033-JGB-SK Document 12 Filed 06/05/20 Page1lof1 Page ID #:460

O JSsé6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

JOSE FERNANDEZ LOPEZ, Case No. 8:20-cv-00033-JGB (SK)
Petitioner, JUDGMENT

V.
ROSEMAY NDOH, Warden,
Respondent.

 

 

Pursuant to the Order Accepting Report and Recommendation, IT IS
ADJUDGED that the petition for writ of habeas corpus is dismissed and

that this action is dismissed with prejudice.

DATED: June 5, 2020 AL Z | a

J i SG. OL
ep $. DISTRICT JUDGE
